02-12-034-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00034-CV
 
 



Clinton Brunson, M.D.


 


APPELLANT




 
V.
 




Ellvan Johnston


 


APPELLEE



 
 
----------
FROM THE 48th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Clinton Brunson, M.D. filed a notice of accelerated appeal from the trial
court’s order denying his objections to Appellee Ellvan Johnston’s expert
report and also filed a motion for extension of time to file the notice of accelerated
appeal.  We notified Brunson of our concern that we may not have jurisdiction
over this appeal because the challenged order does not appear to be an
appealable interlocutory order denying a motion to dismiss.  See Tex.
Civ. Prac. & Rem. Code Ann. § 51.014(a)(9) (West 2008 & Supp.
2011), § 74.351(b) (West 2011).  Brunson responded by filing a motion to
abate the appeal pending a ruling on his chapter 74.351 motion to dismiss,
which he filed on the same day.
          Generally,
interlocutory orders are not appealable in the absence of a statute authorizing
an interlocutory appeal.  Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex.
1998).  The civil practice and remedies code authorizes an interlocutory appeal
from the denial of a defendant physician’s or health care provider’s section
74.351(b) motion to dismiss a health care liability claim, not a defendant’s
objections to a section 74.351 expert report.  See Tex. Civ. Prac &
Rem. Code Ann. § 51.014(a)(9); see also id. § 74.351(a)
(addressing objections).  Accordingly, we deny both Brunson’s motion for
extension of time to file the accelerated appeal and his motion to abate this
appeal, and we dismiss this appeal for want of jurisdiction.  See Tex.
R. App. P. 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED:  March 8, 2012




[1]See Tex. R. App. P. 47.4.